   Case 1:20-cv-00585-MHT-CSC Document 20 Filed 09/21/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


JIMMY LAMAR BERRY,                 )
                                   )
        Petitioner,                )
                                   )            CIVIL ACTION NO.
        v.                         )              1:20cv585-MHT
                                   )                   (WO)
STATE OF ALABAMA,                  )
                                   )
        Respondent.                )

                                 ORDER

    Before the court is petitioner’s motion to stay

proceedings        in    this    habeas     action       pending       his

exhaustion of his available state-court remedies.                      The

court        directed   respondent     to   file     a   response       to

petitioner’s       motion   to   stay,    and    respondent   filed      a

response stating it has no objection to the motion.

See Response to Motion to Stay (Doc. 14).*



    * In addition, in his response to respondent’s
answer and supplemental answer, petitioner reasserted
his request to stay the proceedings to allow him to
exhaust his available state court remedies.        See
Response to Answer and Supplemental Response (Doc. 19)
at 4–5. And, again, respondent did not note an
objection to petitioner’s reasserted request for a
stay.
     Case 1:20-cv-00585-MHT-CSC Document 20 Filed 09/21/21 Page 2 of 2




                                      ***

     Accordingly, it is hereby ORDERED that:

     (1) Petitioner’s motion to stay proceedings (Doc.

12) is granted.

     (2) The proceedings before this court are stayed

pending      petitioner’s       exhaustion       of    his     available

state-court remedies.

     (3) Beginning on October 5, 2022, the parties shall

file a joint status report on the first Tuesday of

April and October thereafter concerning the status of

petitioner’s state-court proceedings and continue to do

so   until     petitioner      has    exhausted       his    state-court

remedies.

     The clerk of court is DIRECTED to close this case

administratively.

     DONE, this the 21st day of September, 2021.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
